IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 96-60302
                        Conference Calendar



MARSHAUN STEWART,

                                          Plaintiff-Appellant,

versus

EARL JACKSON, RAYFORD JONES,
ETHEL CARLIZE,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 4:95CV189-D-D
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Marshaun Stewart, #55420, appeals the district court’s

dismissal of his civil rights complaint for failure to prosecute

pursuant to Fed. R. Civ. P. 41(b).    The district court did not

abuse its discretion in dismissing the complaint without

prejudice for Stewart’s failure to exhaust his administrative

remedies as ordered by the court.    Fed. R. Civ. P. 41(b);

McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988).


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
             No.
            - 2 -

AFFIRMED.